Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-22, 25-27, 29, 31-32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20110008887 to Jeong et al.
As to claims 15, 18-20, 22, 25-26, and 36, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002, see US-2012/0217045, 0143 as evidence), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 108 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.
As to claim 21, Jeong discloses stannous octoate as the catalyst (See Table 1).
As to claim 27, Jeong discloses wherein the keypad comprising the thermoplastic polyurethane is inserted into the assembly frame (3:81).
As to claims 29 and 35, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4- butanediol as a chain extender (See table, examples 1-14). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 1048 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency. Jeong further discloses polycarbonates comprising mixtures of 1,6- hexanediol and 1,4-butanediol that are suitable when preparing the TPU (T-4671, T-4692) in the comparative examples.
As to claim 31, Jeong discloses 95 Shore A harndess for the TPU (Examples 1-14).
As to claim 32, Jeong discloses a weight average molecular weight of the TPU of about 50,000 to 500,000 (12:478-479).


Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over KR-20110008887 to Jeong et al.
As to claim 30, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4- butanediol as a chain extender (See table, examples 1-14). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 1048 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.  Regarding the dielectric loss factor, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all the claimed ingredients. Therefore, the claimed effects and physical properties, i.e. dielectric loss factor would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 23-24, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20110008887 to Jeong et al. in view of DE-4015714 to Siebourg and “Glass Fibers” to Wallenberger (previously cited by applicant).
As to claims 23-24, 28, and 33-34, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 108 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.
Jeong discloses the addition of fiber filler to the compounded TPU (12:465).
Siebourg discloses thermoplastic polyurethane elastomers comprising auxiliaries and/or additives including 5 to 50% by weight of fibrous reinforcing materials including glass fibers (0014, See handbook provided by applicant that teaches the coated glass fibers having the claimed thickness and maximum fiber length distribution to Wallenberger). Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to include the glass fibers taught in Siebourg and Wallgenberger to reinforce the articles prepared in Jeong (Abstract).

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that Jeong fails to teach the polycarbonate polyol based on diols selected from the group consisting of butanediol, pentanediol, and hexanediol.  Applicant points to the Jeong disclosure and references the use of 1,4-butanediol as a chain extender and not as the diol used to prepare the polycarbonate polyol.  It is noted that 1,4-butanediol is used as the chain extender.  Jeong discloses in examples 1-14  a TPU prepared from a mixture of diisocyanates, 1,4-butanediol as a chain extender, and polycarbonate polyols such as T-6002.  The examiner provided evidence that T-6002 is polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002, see US-2012/0217045).  Therefore, Jeong teaches a TPU prepared from the claimed polycarbonate polyol.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763